DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 

	Regarding Claim 1, Please change the phrase “have each” to “each having” in line 7.

Allowable Subject Matter
Claims 1 – 10 are allowed.
The following is an examiner’s statement of reasons for allowance:
Dankberg (US 2018/0227043) Figure 1, Sections 0020, 0021, Stuart et al. (5,822,680) Figure 6, Col. 5 lines 53 – 62, Liu et al. (US 2001/0049284) Section 0026, and Wiedeman et al. (US 6,240,124) Figure 1, Col. 4 lines 4 – 26 teach LEO satellites that transmit signals to a plurality of ground stations.  The prior art of record, however fails to teach or render obvious:
each signal transmitted to a respective ground terminal is selected so as to ensure that its power level is lowest from among the signals that are simultaneously transmitted from the LEO satellite to the ground terminals, yet the selected signal has a sufficient power to enable its proper reception at a distance which extends between said respective ground terminal and said LEO satellite
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Rouffet et al. (5,668,556) Col. 2 lines 3 – 6 teaches beam hopping and O’Neill et al. (US 2013/0331026) Section 0031 teaches frequency reuse in a satellite system both of which are disclosed in Applicant’s specification but not claimed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAYMOND S DEAN whose telephone number is (571)272-7877.  The examiner can normally be reached on Monday-Friday, 6:00-2:30, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony S Addy can be reached on 571-272-7795.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RAYMOND S DEAN/Primary Examiner, Art Unit 2645                                                                                                                                                                                                        Raymond S. Dean
September 14, 2021